Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, line 6, “proximal” was changed to – distal --.  In claim 2, line 4, “proximal” was changed to – distal --.  In claim 3, line 4, “narrow” (second occurrence) was changed to – distal --.  These changes have been made to provide proper antecedent basis and clarity, and are deemed to be of a formal nature, not affecting the scope of the claimed invention.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical trocar assembly comprises a tubular body including an arcuate slot, an end cap rotatably supported on the tubular body and including a post received in the slot, and a trocar mechanism movable between retracted and advanced positions and including a tubular member pivotally secured to a trocar member, wherein the trocar mechanism and end cap are rotationally fixed relative to one another.  The closest prior art to Williams et al. (U.S. Patent Application Publication 2018/0042606) discloses a trocar 132 rotatable and lockable relative to a tubular member 122, an end cap 122a, b (Fig. 4), a post 148 and a retractable locking mechanism 142, 152, 154 for rotationally fixing trocar 132 relative to tubular housing 122 (Figs 6-10), but lacks the arcuate slot on the tubular body for receiving a post of the end cap.  See the attached PTO-892 for other related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731